Title: From Thomas Jefferson to John Barnes, 13 November 1796
From: Jefferson, Thomas
To: Barnes, John


                    
                        Dear Sir
                        Monticello Nov. 13. 96.
                    
                    Your two favors of Sep. 25. and Oct. 15. are duly recieved. It will be proper to have the sashes painted on the outside. Within a fortnight from this time it will be determined whether the walls of my house can be finished this autumn, and consequently whether I shall have occasion to call for any more sashes (other than those before called for) before next spring. I shall then furnish you with money for sashes and glass according to the extent of the call.
                    Mr. Peter Lott, a merchant of Charlottesville, chiefly in the grocery line, wanting a correspondent in Philadelphia to make his purchases there on commission on whose attention he can rely, I have recommended yourself to him, as I do him to you. He is the brother of the Lott late partner of Higbee in Philadelphia, who on his death left this gentleman his capital. He is industrious, oeconomical and of the purest integrity, and as his is a ready money business, the connection is a sure one. You cannot have a correspondent on whom you may more fully rely. He  leaves his former one because he has not found him sufficiently punctual in his advices or the execution of his orders. I am with great esteem Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                